MEMORANDUM DECISION
                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D), this                     Sep 30 2016, 8:51 am
Memorandum Decision shall not be regarded as
                                                                     CLERK
precedent or cited before any court except for the               Indiana Supreme Court
                                                                    Court of Appeals
purpose of establishing the defense of res judicata,                  and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                        Gregory F. Zoeller
Oldenburg, Indiana                                        Attorney General of Indiana
                                                          Henry A. Flores, Jr.
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                             IN THE
    COURT OF APPEALS OF INDIANA

Billy Campbell,                                          September 30, 2016

Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1601-CR-97
        v.                                               Appeal from the Marion Superior
                                                         Court.
                                                         The Honorable David J. Certo,
State of Indiana,                                        Judge.
Appellee-Plaintiff.                                      Cause No. 49G12-1508-CM-28989




Friedlander, Senior Judge




Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-97 | September 30, 2016   Page 1 of 5
                                                                                                  1
[1]   Billy Campbell appeals his conviction of battery, a Class A misdemeanor. We

      affirm.


[2]   On August 15, 2015, Chelsea Lipe, her husband, and their two young children

      went to a fair in Marion County. As Lipe drove her family home, she noticed a

      white van behind her. The van kept attempting to pass Lipe and ultimately

      succeeded. Lipe honked her horn and yelled at the van. The van stopped

      abruptly, and Lipe almost collided with it before she stopped her car.


[3]   Next, a person later identified as Campbell got out of the driver’s seat of the

      van, and Lipe and her husband got out of their car. Campbell and Lipe walked

      toward one another, yelling loudly. Lipe was angry, but she did not attempt to

      hit Campbell. Instead, he punched her in the face, causing her to stumble back,

      fall to the ground, and bump into the front of her car. Meanwhile, Lipe’s

      husband had retrieved a tire jack from the car’s trunk and was walking toward

      Campbell and Lipe, but he did not get close to the front of the car until

      Campbell had already punched Lipe and she was on the ground. Lipe lost a

      tooth and suffered a fractured jaw as a result of the punch.


[4]   Meanwhile, Campbell’s son exited the van and convinced Campbell to return

      to his seat. Campbell drove off, but not before Lipe’s husband smashed the

      van’s back window with the tire jack. The Lipes followed the van and called




      1
          Ind. Code § 35-42-2-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-97 | September 30, 2016   Page 2 of 5
      the police, directing officers to their location. The police stopped Campbell and

      took him into custody.


[5]   The State charged Campbell with battery, a Class A misdemeanor. He was

      tried to the bench, and the court determined he was guilty as charged. The

      court sentenced Campbell accordingly, and this appeal followed.


[6]   Campbell raises one issue, which we restate as: whether the State presented

      sufficient evidence to rebut Campbell’s claim of self-defense. Self-defense is

      recognized as a valid justification for an otherwise criminal act. Miller v. State,

      720 N.E.2d 696 (Ind. 1999). “When a claim of self-defense is raised and finds

      support in the evidence, the State has the burden of negating at least one of the

      necessary elements.” Cole v. State, 28 N.E.3d 1126, 1137 (Ind. Ct. App. 2015)

      (quoting Wilson v. State, 770 N.E.2d 799, 800 (Ind. 2002)). The State may meet

      this burden by rebutting the defense directly, by affirmatively showing the

      defendant did not act in self-defense, or by simply relying upon the sufficiency

      of its evidence in chief. Miller, 720 N.E.2d 799.


[7]   The standard of review for a challenge to the sufficiency of evidence to rebut a

      claim of self-defense is the same as the standard for any sufficiency of the

      evidence claim. Huls v. State, 971 N.E.2d 739 (Ind. Ct. App. 2012), trans. denied.

      We do not reweigh the evidence or judge the credibility of the witnesses. Id. If

      the defendant is convicted despite a claim of self-defense, this Court will reverse

      only if no reasonable person could say that self-defense was negated by the

      State beyond a reasonable doubt. Wilson, 770 N.E.2d 799.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-97 | September 30, 2016   Page 3 of 5
[8]    The statute that governs self-defense provides, in relevant part: “A person is

       justified in using reasonable force against any other person to protect the person

       or a third person from what the person reasonably believes to be the imminent

       use of unlawful force.” Ind. Code § 35-41-3-2(c) (2013). “No person in this

       state shall be placed in legal jeopardy of any kind whatsoever for protecting the

       person or a third person by reasonable means necessary.” Id.


[9]    To prevail on a claim of self-defense under Indiana Code section 35-41-3-2, a

       defendant must have: (1) acted without fault, that is, did not provoke, instigate,

       or participate willingly in violence; (2) been in a place where he or she had a

       right to be; and (3) been in reasonable fear of great bodily harm. Bryant v. State,

       984 N.E.2d 240 (Ind. Ct. App. 2013), trans. denied. In addition, a defendant is

       not justified in using force if the defendant “has entered into combat with

       another person or is the initial aggressor unless the [defendant] withdraws from

       the encounter and communicates to the other person the intent to do so and the

       other person nevertheless continues or threatens to continue unlawful action.”

       Ind. Code 35-41-3-2(g).


[10]   The trial court accurately described the circumstances here as “a case of road

       rage that escalated.” Tr. p. 51. There is ample evidence that Campbell

       instigated the violence. He stopped his van so abruptly that Lipe almost

       collided with it, and he was the first person to exit his vehicle for a face-to-face

       confrontation. In addition, Campbell hit Lipe. She was angry and yelled at

       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-97 | September 30, 2016   Page 4 of 5
       Campbell but had not attempted to hit him. Lipe’s husband had retrieved a tire

       jack, but he had not yet moved to the front of Lipe’s car when Campbell

       punched Lipe.


[11]   Campbell points to his own trial testimony, in which he stated the Lipes were

       the aggressors because Lipe was swinging her arms at him and her husband was

       “right behind her swinging a tire jack.” Appellant’s Br. p. 13. This is a request

       to reweigh the evidence, which our standard of review forbids. The State

       presented sufficient evidence that Campbell instigated the violence, thus

       rebutting his claim of self-defense. See Cole, 28 N.E.3d 1126 (affirming battery

       and strangulation convictions because the victim testified Cole hit him first,

       even though Cole testified the victim attacked him first).


[12]   For the reasons stated above, we affirm the judgment of the trial court.


[13]   Judgment affirmed.


       Mathias, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1601-CR-97 | September 30, 2016   Page 5 of 5